DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed August 10, 2022.  Claims 1-6 are currently pending wherein all claims read on a method for producing low molecular weight polytetrafluoroethylene.

Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Yoshida et al (WO 2018/026012) with US 2019/0023856 used for translation purposes.

Summary of claim 1:
A method for producing low molecular weight polytetrafluoroethylene, comprising:
(1) irradiating high molecular weight polytetrafluoroethylene to provide low molecular weight polytetrafluoroethylene having a melt viscosity of 1.0 x 102 to 7.0 x 105 Pa·s at 380°C; and
(2) irradiating the low molecular weight polytetrafluoroethylene to a dose that does not decompose the low molecular weight polytetrafluoroethylene.



Yoshida teaches a method for producing low molecular weight polytetrafluoroethylene (abstract) wherein a polytetrafluoroethylene is irradiated to provide low molecular weight polytetrafluoroethylene having a melt viscosity of 1X102 to 7.0X105 Pa·s at 380°C (abstract).  However, Yoshida does not teach or fairly suggest the claimed method for producing low molecular weight polytetrafluoroethylene wherein the process includes a second irradiation step under the claimed conditions.  Applicant has perfected priority and shown that Yoshida and the current application have common ownership, meaning the 102(b)(2)(c) exception applies.  Further, applicants have shown that when the process includes a second irradiation step, the amount of PFOA and PFC is significantly increased.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763